Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.
 
Allowable Subject Matter
Claims 1-7, 9-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention is allowable in light of the applicant’s RCE filed on 09/13/2021, which reference amendments and arguments filed on 08/16/2021.  
Examiner’s further search did not result in relevant prior arts to teach the applicant’s amended independent claims.  While the further search did reveal prior arts that generally teach requests to store data in a cache, the arts fell short in teaching or suggesting to “transmit to the cache a first indication that the cache should store a first content asset, receive from the cache a second indication that the cache does store the first content asset, transmit to a client machine, in response to receiving a request for the first content asset from the client machine, a third indication that the cache is a primary location from which to request the first content asset and that the one or more content server machines are a secondary location from which to request the first content asset, wherein the third indication is generated in response to receiving the second indication” as required by independent claim 1 and in conjunction with all other claimed limitations.  Independent claims 7 and 14 recite similar subject matter to independent claim 1 and are thus allowable for similar reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168.  The examiner can normally be reached on Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN A BUI/Primary Examiner, Art Unit 2448